Case 2:21-cv-06558-MWF-KS Document 35 Filed 09/01/21 Page 1 of 3 Page ID #:283



  1   ROB BONTA
      Attorney General of California
  2   HEATHER HOESTEREY
      Supervising Deputy Attorney General
  3   JOHN D. ECHEVERRIA
      Deputy Attorney General
  4   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
  5     San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
  6     Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
  7   Attorneys for Defendant Shirley N. Weber,
      in her official capacity of California
  8   Secretary of State
  9                    IN THE UNITED STATES DISTRICT COURT
 10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11                                 WESTERN DIVISION
 12
 13   A. W. CLARK,                                 2:21-cv-6558-MWF-(KSx)
 14                          Plaintiff, STIPULATION TO EXTEND TIME
                                        TO RESPOND TO INITIAL
 15               v.                    COMPLAINT BY NOT MORE
                                        THAN 30 DAYS
 16   SHIRLEY N. WEBER, as California
      Secretary of State,               [L.R. 8-3]
 17
                                   Defendant. Complaint Served: Aug. 17, 2021
 18                                           Current Response Due: Sept. 7, 2021
                                              New Response Date: Sept. 10, 2021
 19
                                                   Courtroom:      5A
 20                                                Judge:          Hon. Michael W. Fitzgerald
                                                   Trial Date:     Not set
 21                                                Action Filed:   8/13/2021
 22
 23        IT IS HEREBY STIPULATED, pursuant to Local Rule 8-3, by and between
 24   Plaintiff A. W. Clark (“Plaintiff”) and Defendant Shirley N. Weber, in her official
 25   capacity as the California Secretary of State (“Defendant”), through their
 26   undersigned counsel, that Defendant may have a three-day extension of time, up to
 27   and including September 10, 2021, to file an answer or otherwise respond to
 28

                                               1
Case 2:21-cv-06558-MWF-KS Document 35 Filed 09/01/21 Page 2 of 3 Page ID #:284



  1   Plaintiff’s complaint. No prior extension of time to respond to the complaint has
  2   been sought by Defendant.
  3
  4   Dated: September 1, 2021                     Respectfully submitted,
  5                                                ROB BONTA
                                                   Attorney General of California
  6                                                HEATHER HOESTEREY
                                                   Supervising Deputy Attorney General
  7
  8
                                                   /s/ John D. Echeverria
  9                                                JOHN D. ECHEVERRIA
                                                   Deputy Attorney General
 10                                                Attorneys for Defendant
 11   Dated: September 1, 2021                     STEPHEN YAGMAN
                                                   Yagman & Reichman, LLP
 12
 13
                                                   /s/ Stephen Yagman*
 14                                                Attorneys for Plaintiff
 15
 16   SA2021303943
      42850358.docx
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27   *
        Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that, on September 1,
      2021, Mr. Yagman telephonically approved this filing’s content and authorized this
 28   filing.
                                              2
Case 2:21-cv-06558-MWF-KS Document 35 Filed 09/01/21 Page 3 of 3 Page ID #:285




                                  CERTIFICATE OF SERVICE

 Case Name:        A. Clark v. Shirley N. Weber                           Case No.    21-55930

 I hereby certify that on September 1, 2021, I electronically filed the following documents with
 the Clerk of the Court by using the CM/ECF system:
     STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY
     NOT MORE THAN 30 DAYS
 I certify that all participants in the case are registered CM/ECF users and that service will be
 accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California and the United States
 of America the foregoing is true and correct and that this declaration was executed on September
 1, 2021, at San Francisco, California.


                 Robert Hallsey                                  /s/ Robert Hallsey
                   Declarant                                          Signature
 SA2021304160
 42850335.docx
